Citation Nr: 1419850	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-30 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left leg varicosities.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a compensable rating for eczema/heat urticaria.

4.  Entitlement to a rating in excess of 20 percent for residuals of a right leg fracture with right knee disability from January 25, 2006 to March 18, 2010.

5.  Entitlement to total disability based on individual unemployability (TDIU), excluding the period from January 12, 2011 to June 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The February 2007 rating decision addressed additional issues, including entitlement to a bilateral hand disorder, and entitlement to a rating in excess of 20 percent for right left fracture with knee disability and shortened right leg.  On his December 2007 notice of disagreement, the Veteran noted that he had never claimed a bilateral hand disorder, and that his explanation that his hand was injured in service was part of his claim for hepatitis C.  The September 2008 Statement of the Case continued to address a claim of entitlement to service connection for a bilateral hand disorder.

In October 2008, the Veteran submitted a statement that he wished to have copies of his records, and he requested an extension for filing his substantive appeal so that he could have his record before him prior to appealing.  The RO accepted this statement as a substantive appeal itself, in lieu of a VA Form 9.  The statement addressed claims for his "leg, ankle and knee condition, venus reflux, and skin conditions."

A subsequent June 2009 VA Form 9 (which was not a timely substantive appeal) addressed his claims for residuals of a fractured right leg, heat urticaria, left leg varicosities, and hepatitis C.  As such, the Veteran clearly did not wish to appeal the claim of entitlement to a bilateral hand disorder, and the claim is not currently on appeal before the Board.

The timely statement that was accepted as a substantive appeal in October 2008, did not address the Veteran's hepatitis C claim.  The June 2009 untimely VA Form 9 did address the Veteran's hepatitis C claim.  The RO never informed the Veteran that he did not timely appeal the hepatitis C claim, and in fact issued a supplemental statement of the case addressing the claim of entitlement to hepatitis C in February 2013.  As the RO has continued as though a hepatitis C claim is still pending, and it appears the Veteran wished to continue the appeal for this claim, the Board will address the claim.

Additionally, on the June 2009 VA Form 9, the Veteran argued that his right leg fracture with knee disability should be rated 30 percent, instead of 20 percent.  In an August 2010 rating decision, the RO granted the Veteran a temporary total 100 percent for total knee arthroscopy from March 18, 2010 to May 1, 2011.  The RO assigned the requested 30 percent rating, effective May 1, 2011.  As the Veteran's requested rating was assigned after May 1, 2011, the issue remaining is that of entitlement to a higher rating prior to March 18, 2010.

The Veteran was granted service connection for both ankles in a February 2013 Decision Review Officer decision, and the Veteran did not appeal the ratings or effective dates assigned.

The Board notes that as of March 18, 2010 the Veteran has combined 100 percent ratings.  He was also in receipt of special monthly compensation from January 12, 2011 to June 1, 2012.

In June 1999, VA's General Counsel issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities. Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s)  by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2012).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel  partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

As such the Veteran's claim for TDIU must be addressed except for the period from January 12, 2011 to June 1, 2012 when he was in receipt of a schedular 100 percent and SMC S-1.

The issues of entitlement to an increased rating for a skin disorder and a right leg disorder from January 25, 2006 to March 18, 2010, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A March 2009 signed statement that was received in June 2009 along with the VA Form 9 and additional evidence, noted that the Veteran wished to withdraw his claim of entitlement to service connection for left leg varicosities.

2.  Resolving reasonable doubt in the Veteran's favor, his hepatitis C is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for left leg varicosities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

2.  Hepatitis C was incurred while on active duty.  38 U.S.C.A. §§  1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.301, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) .

As noted above, the Veteran perfected an appeal as to his claim of entitlement to service connection for left leg varicosities in an October 2008 statement.  Significantly, in correspondence received by VA on June 8, 2009, the Veteran specifically indicated he wished to withdraw his appeal regarding his left leg varicosities only.  See the Veteran's Statement in Support of the Claim dated as signed in March 2009. 

The Veteran's request to withdraw this issue was made in writing, on forms that contain his name and file number as is required by 38 C.F.R. § 20.204(b).  The Board accordingly finds that the Veteran's withdrawal request qualifies as a valid withdrawal of his perfected appeal for entitlement to service connection for left leg varicosities.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue, and it is dismissed.

Hepatitis C

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to for service connection for hepatitis C, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a VA Fast Letter 04-13, June 29, 2004, VA identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. 

The Fast Letter concludes that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections/vaccines was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C.

Here, the Veteran argues that he developed hepatitis C as a result of his service because of his in-service right left fracture.  Although he does not remember his treatment specifically, he believes that he was given blood transfusions during his surgery to repair this open fracture.  He reported that his injury was so severe that he spent roughly a year in a hospital recovering.

Service treatment records are not complete regarding the Veteran's treatment for this fracture.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The service treatment records note that the Veteran was initially treated at Santa Rosa Memorial Hospital, where his wound was debrided and closed, and his femur was immobilized so that he could be transferred to a Naval Hospital.  Afterward, he was in traction for one month, then he was placed in a long leg walking cast.  However, he refractured his right femur attempting to ambulate and his leg was again immobilized.

The Veteran indicates that the process of restoring his right leg involved "surgery."  Surgical treatment records and records from Santa Rosa Memorial Hospital's initial debridement are not contained in the record.  As such, there is no record of the Veteran specifically receiving any blood transfusions.

The Veteran was diagnosed with hepatitis C in September 2000.  He reported he had undergone a blood transfusion before 1992, he had blood exposure of skin or mucous membranes, he had a history of more than 10 sexual partners in his lifetime, and he was a Vietnam era Veteran.  He denied drug usage, tattoos, piercings, and hemodialysis.  In June 2001, his VA treating physician noted that the Veteran "likely had [hepatitis C] for 30 years or so."

In April 2006, the Veteran filled out a hepatitis C risk factor form.  He denied drug use, high-risk sexual activity, tattoos or piercings, and acupuncture.  He stated that while he was serving in Vietnam he shared toothbrushes or razor blades with other soldiers.  He denied ever working in a healthcare field.  He also reported that he possibly received a blood transfusion in 1970 during surgery for a fractured femur at the Santa Rosa Memorial Hospital.

In May 2006, the Veteran was afforded a VA hepatitis C examination.  The Veteran reported that he received a blood transfusion in service in 1970 due to his fractured right leg.  He also reported he shared razors with other soldiers during service.  The examiner found that the Veteran's hepatitis C was likely obtained through exposure to blood and body fluids via the blood transfusion in service.

The Board finds the Veteran's statements regarding his risk factors for hepatitis C to be credible.  While the record does not include medical evidence of a blood transfusion in service, the circumstances of the Veteran's open fractured right leg may have required the use of blood products.  Additionally, the only other factors the Veteran endorsed were more than 10 lifetime sexual partners and sharing razors in service.  As the VA Fast Letter indicated, blood is the most likely way to be exposed to hepatitis C.  Resolving reasonable doubt in the Veteran's favor, he acquired hepatitis C during his period of service, either through a blood transfusion or the sharing of razors.


ORDER

The appeal of entitlement to service connection for left leg varicosities is dismissed.

Entitlement to service connection for hepatitis C is granted.



REMAND

Right leg

As noted above, the Veteran argued that his right leg fracture with knee disability should be rated 30 percent, instead of 20 percent, effective January 25, 2006 (date of the claim).  In an August 2010 rating decision, the RO granted the Veteran a temporary total 100 percent for total knee arthroscopy from March 18, 2010 to May 1, 2011.  The RO assigned the requested 30 percent rating, effective May 1, 2011.  As the Veteran's requested rating was assigned after May 1, 2011, the issue remaining is that of entitlement to a higher rating prior to March 18, 2010.  The RO issued a Supplemental Statement of the Case in February 2013 which did not address the Veteran's claim for an increased right knee/leg fracture rating.  Since the RO last addressed the issue in the September 2008 Statement of the Case the claims file has grown by two folders and some treatment records in Virtual VA.  As the Veteran did not waive the additionally added evidence, the RO must address the new evidence in regards to this ongoing claim prior to a Board decision.

Skin disorders

In the February 2007 rating decision, the RO granted entitlement to service connection for heat urticaria.  They found that the heat urticaria did not involve at least 5 percent of the entire body or at least five percent of the exposed skin.  The RO referred to a recent VA examination.

A December 2006 VA examination noted the Veteran had been treated somewhat recently for a number of skin disorders.  The examiner diagnosed heat urticaria, seborrheic dermatitis, stasis dermatitis, acne rosacea, and right hand eczema.  The examiner noted that the had discolored skin, hypopigmented scars and flaking skin and scalp.  Without differentiating which of the Veteran's diagnosed skin disorders the examiner was taking into account, he found that 5 percent of the exposed skin and 10 percent of the entire body was affected by the Veteran's various skin disorders.

The Veteran was afforded another VA examination in November 2012; however, he was noted to not be suffering from any skin disorders at that time.  The Board then noted that the Court has determined that VA medical examinations should be scheduled during active phases of skin conditions.  See Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Derwinski, 2 Vet. App. 675 (1992) [holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed"].  It is unclear whether the November 2012 examination actually took place at a time when the Veteran's disability was most disabling.  On remand, the Veteran should be afforded another VA examination.

TDIU

The Veteran's claim of TDIU is inextricable intertwined with the right knee/leg and skin disorders on remand as any increase in rating may affect the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Additionally, the RO must consider the claim for TDIU for all periods except the period from January 12, 2011 to June 1, 2012 when the Veteran was in receipt of a 100 percent schedular rating and SMC S-1.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his service-connected skin disability(ies).  All such efforts should be documented in the claims file.  If it is not possible to schedule the examination during a flare-up, the reason must also be documented in the claims file.

The claims file, Virtual VA and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's heat urticaria, to include any associated skin problems located other than on the face, neck or palms. 

The examiner should indicate the percentage of the Veteran's entire body affected by this systemic disability; the percentage of the Veteran's exposed areas; and whether the Veteran has required treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12 months.  If the skin disorder is not active, the examiner should, to the extent possibility, estimate the percentage of the body and exposed areas likely affected at a time that the disorder is active, taking into consideration the Veteran's description as to his symptoms and past treatment records.

The examiner should determine whether the Veteran's disability manifests in disfigurement of the head, face, or neck, to include: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

The examiner should also examine the rest of the Veteran's body, to include his feet, knees, thighs and scalp and state whether any skin disability observed is a manifestation of the same urticaria disability that affects the Veteran's palms/face.  If any noted disability is determined to be separate from the service-connected disability, this should be made clear. 

If any such disability is in fact a manifestation of service-connected urticaria, the examiner should indicate as such, and incorporate analysis of such additional disability with his or her overall observations above, to include considering the additional disability in evaluating the percentages of the Veteran's entire body affected; the percentages of the Veteran's exposed areas affected; and whether the Veteran has required treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12 months.

If upon examination the Veteran exhibits no skin disabilities affecting parts of the body other than his palms and face and neck, this should be made clear. Significantly, if such is the case, the examiner still must review the medical evidence of record and provide an opinion as to whether the Veteran's prior skin rashes affecting his thighs, feet, knees, and scalp were separate disabilities from the Veteran's service-connected urticaria, or rather, were manifestations or extensions of the service-connected skin disability. 

The examiner should note whether the Veteran experiences flare-ups of his service-connected skin disabilities and, if so, whether the examination is being conducted during a period of flare up.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.

2.  Although the RO indicated that the Veteran's claim for TDIU was moot due to his schedular grant of 100 percent in the March 2013 rating decision, the RO must address the TDIU claim for the period on appeal, excluding the period from January 12, 2011 to June 1, 2012.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, taking into account all evidence added to the claims file since the last adjudication of each issue.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


